Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 1of7 PagelD#: 18

United States Department of Justice

William J. Powell

United States Attorney

United States Attorney's Office
Northern District of West Virginia

 

 

FILED

May 2, 2019
Matthew Delligatti, Esq. a,
234 Adams St., Ste. 2 JUN 2 0 2019
Fairmont, WV 26554 U.S. DISTRICT COURT-WvND

CLARKSBURG, WV 26301

Re: United States v. Quionte Crawford, a.k.a., Kayla Stevens (pre-indictment)

Dear Mr. Delligatti:

This will confirm conversations with you concerning your client, Quionte Crawford (hereinafter
referred to as “Defendant”). All references to the “Guidelines” refer to the guidelines established by the
United States Sentencing Commission, effective November 1, 1987, as amended.

It is agreed between the United States and your client as follows:

1, The defendant [Mr. Crawford] will waive his right to have his case presented to a Federal
Grand Jury and plead guilty to Count One, Count Two, Count Three, Count Four, and Count Five of the
Information filed in this District charging him with Enticement of a Minor, in violation of Title 18,
United States Code, Sections 2422(b).

2. The maximum penalty for Count One, Count Two, Count Three, Count Four, and Count
Five, to which the defendant will be exposed by virtue of his plea of guilty, as stated in paragraph | above,
is: imprisonment for a period of not less than (10) ten years, or life imprisonment, a fine of $250,000.00,
a term of (5) five years or lifetime supervised release (18 U.S.C. §3583(k)).

It is further understood by Defendant that there is a special mandatory assessment of $100.00 (18
U.S.C. Section 3013) per count which must be paid within 40 days following entry of his plea by
money order or certified check, made payable to the United States District Court. The defendant is aware
that, unless he is determined to be indigent, he will be required to pay an additional special assessment
of $5,000.00 pursuant to the Justice for Victims of Trafficking Act. [18 U.S.C. § 3014(a)(4)] Finally, it

AMA 25/3114

 

 

 

Quionte Crawford / Date .
ON 2 Soff
Matthew Delligatti, Esq., Counsel for Defendant Date —_
Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 2 of 7 PagelD #: 19

is also understood that the defendant might be required by the Court to pay the costs of his incarceration,
supervision, and probation.

3. Defendant will be completely forthright and truthful with regard to all inquiries made of
him and will give signed, sworn statements and grand jury and trial testimony relative thereto. Defendant
will agree to submit to a polygraph examination if requested to do so by the United States Attorney’s
Office for the Northern District of West Virginia.

4. A. Nothing contained in any statement or any testimony given by Defendant,
pursuant to paragraph 3, will be used against him as the basis for any subsequent
prosecution. It is understood that any information obtained from Defendant in
compliance with this cooperation agreement will be made known to the sentencing
court; however, pursuant to Guideline 1B1.8, such information may not be used by
the Court in determining Defendant’s applicable guideline range.

B. This agreement does not prevent Defendant from being prosecuted for any
violations of other Federal and state laws he may have committed should evidence
of any such violations be obtained from an independent legitimate source, separate
and apart from that information and testimony being provided by him pursuant to
this agreement.

C. In addition, nothing contained in this agreement shall prevent the United States
from prosecuting Defendant for perjury or the giving of a false statement to a
federal agent, if such a situation should occur by virtue of his fulfilling the
conditions of paragraph 3 above.

5. At final disposition, the United States will advise the Court of Defendant’s forthrightness
and truthfulness, or failure to be forthright and truthful, and ask the Court to give the same such weight as
the Court deems appropriate.

6. There have been no representations whatsoever by any agent or employee of the United
States, or any other law enforcement agency, or Defendant’s counsel as to what the final disposition in
this matter should and will be. This agreement includes nonbinding recommendations by the United
States, pursuant to Rule 11(c)(1)(B); however, Defendant understands that the Court is not bound by these
sentence recommendations, and that Defendant has no right to withdraw a guilty plea if the Court does
not follow the sentencing recommendations set forth in this plea agreement.

7. The United States will make the following nonbinding recommendations:

fA OS | r>{ 19

Date

Quionte,Crawford :
i a Epi

Matthew Delligatt, Esq., Counsel for Defendant Date

 

 
Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 3 of 7 PagelD #: 20

A. If, in the opinion of the United States Attorney’s Office, Defendant accepts
responsibility and if the probation office recommends a two-level reduction for
“acceptance of responsibility,” as provided by Guideline 3E1.1, then the United
States will concur in and make such recommendation;

B. Should Defendant give timely and complete information about his own criminal
involvement and provide timely notice of his intent to plead guilty, thereby
permitting the United States to avoid trial preparation and if he complies with all
the requirements of this agreement, and if the Defendant is eligible under the
“Guidelines,” then United States will recommend an additional one level | C
reduction, so long as Defendant signs the plea agreement on or before May PR (y

2019 and returns an executed copy to the United States by 5:00 PM that day; ON q ')

&
C. The United States will recommend that any sentence of incarceration imposed be 7) ,
at the low end of the applicable Guidelines range.

8. If in the opinion of the United States, the Defendant either engages in conduct defined
under the Applicable Notes of Guideline 3C1.1, fails to cooperate as promised, or violates any other
provision of this plea agreement, then the United States will not be bound to make the foregoing
recommendations, and the Defendant will not have the right to withdraw the plea.

9. Pursuant to Sections 6B1.4 and 1B1.3 of the Guidelines, the parties hereby stipulate and
agree that, from on or about November of 2017 to in or about July of 2018, the defendant, Quionte
Crawford, did knowingly use the Internet and a smart phone to persuade, coerce, induce, and entice
multiple teenaged boys under the age of (18) eighteen to engage in sexual activity for which he could be
charged, and to produce and transmit child pornography. The parties agree in their estimation that the
defendant’s Base Offense Level will be determined by U.S.S.G. § 2G2.1(a) in light of the Cross
Reference in U.S.S.G. § 2G1.3(c)(1). The parties further stipulate that the Specific Offense
Characteristic set forth in U.S.S.G. § 2G2.1(b)(1) will apply because the offense involved minors under
the age of (16) sixteen. The parties also agree that the Specific Offense Characteristic set forth in
ULS.S.G. § 2G2.1(b)(2)(A) will apply because the offense involved the commission of a sex act. The
parties concur in their estimation that the Specific Offense Characteristic articulated in U.S.S.G. §
2G2.1(b)(6)(A) & (B) is applicable due to the defendant’s knowing misrepresentation of his identity and
use of an interactive computer service to entice and induce and coerce the minors to engage in sexually
explicit conduct. Finally, the parties stipulate as to the applicability of the enhancement set forth in
U.S.S.G. § 4B1.5(b)(1) due to the pattern of conduct in which the defendant engaged. The parties agree
that there are no other applicable Specific Offense Characteristics, Cross References, or Adjustments.

VEO OS /%3] 1 |

Quionte Crawford Date

Os o/— SPold

Matthew Delligatti, Exq., Counsel for Defendant Date
Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 4 of7 PagelD#: 21

The parties understand that pursuant to Section 6B1.4(d), the Court is not bound by the above
stipulation and is not required to accept the same. Defendant understands and agrees that should the Court
not accept the above stipulation, Defendant will not have the right to withdraw his plea of guilty.

10. Defendant is aware that 18 U.S.C. § 3742 affords a Defendant the right to appeal the
sentence imposed. Acknowledging this, and in exchange for the concessions made by the United States in
this plea agreement, Defendant waives the following rights:

A. Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any other
statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all rights to appeal the Defendant’s conviction on
the ground that the statute(s) to which the defendant is pleading guilty is
unconstitutional, or on the ground that the admitted conduct does not fall within the
scope of the statute(s).

B. The Defendant knowingly and expressly waives all rights conferred by 18 U.S.C. § 3742
to appeal whatever sentence is imposed (including any fine, term of supervised release, or
order of restitution) for any reason (including the establishment of the advisory sentencing
guidelines range, the determination of the defendant’s criminal history, the weighing of the
sentencing factors, and any constitutional challenges to the calculation and imposition of
any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).

C. To challenge the conviction or the sentence which is within the maximum provided
in the statute of conviction or the manner in which it was determined in any post-
conviction proceeding, including any proceeding under 28 U.S.C. § 2255.

Nothing in this paragraph, however, will act as a bar to Defendant perfecting any legal remedies
he may otherwise have on appeal or collateral attack respecting claims of ineffective assistance of counsel
or prosecutorial misconduct. Defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

This waiver of appellate rights is not intended to represent the Defendant’s estimation of what an
appropriate or reasonable sentence would or should be. Nor does this waiver of rights prevent Defendant
from arguing for a sentence below the aforementioned adjusted advisory Guideline offense level at
sentencing. The United States waives its right to appeal any sentence within the applicable advisory
Guideline range. Both parties have the right during any appeal to argue in support of the sentence.

Il. The United States reserves the right to provide to the Court and the United States Probation

Office, in connection with any presentence investigation that may be ordered pursuant to Rule 32(c) of
the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence should the

a ODS (-3( (A
Quionte Crawford Date m4
§/23/ 4

 

Matthew Delligatti-£sq., Counsel for Defendant Date
Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 5of7 PagelD#: 22

Court, pursuant to Rule 32(c)(1), not order a presentence investigation, relevant information, including
information regarding Defendant’s background, criminal record, the offense charged in the Information
and other pertinent data appearing at Rule 32(c)(2) of the Federal Rules of Criminal Procedure, as will
enable the Court to exercise its sentencing discretion. The United States also retains the right to respond
to any questions raised by the Court, to correct any inaccuracies or inadequacies in the anticipated
presentence investigation report to be prepared by the Probation Office of the Court, and to respond to
any written or oral statements made by the Court, by Defendant or his counsel.

12. The defendant agrees that all monetary penalties imposed by the Court will be due and
payable immediately and subject to immediate enforcement by the United States as provided in 18 U.S.C.
§ 3613. Furthermore, the defendant agrees to provide all requested financial information to the United
States and the U.S. Probation Office, and agrees to participate in a pre-sentencing debtor examination if
requested by the U.S. Attorney’s Office. The defendant also authorizes the Financial Litigation Unit in
the U.S. Attorney’s Office to access the defendant’s credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for sentencing purposes. The defendant agrees
to complete a financial statement, under penalty of perjury, and to submit the financial statement on the
date specified and in accordance with instructions provided by the U.S. Attorney’s Office. The defendant
further agrees that any schedule of payments imposed by the Court represents the defendant’s minimal
financial obligation and shall not constitute the only method available to the United States to enforce or
collect any criminal monetary penalty judgment. If the defendant is sentenced to a period of incarceration,
the defendant agrees to participate in the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, even if the Court does not specifically direct participation. In addition, the defendant agrees that
the United States, through the Financial Litigation Unit, may submit any unpaid criminal monetary penalty
to the United States Treasury for offset in accordance with the Treasury Offset Program, regardless of the
defendant’s payment status or history at that time.

In order to pay any outstanding criminal monetary penalties, the defendant agrees to a voluntary
garnishment of 25% of all nonexempt net disposable earnings from any job or employment, to be withheld
from his wages, salary or commissions, without prior demand for payment under the Federal Debt
Collection Procedures Act, 28 U.S.C. § 3205. The defendant hereby also waives any exceptions that may
be applicable under the Consumer Credit Protection Act, 15 U.S.C. § 1673.

13. Defendant understands that the United States Sentencing Guidelines are now advisory and
no longer mandatory. It is therefore understood that the sentencing court may ascertain and impose a
sentence below or above the applicable Guideline range, so long as that sentence is reasonable and within
the statutory maximum specified in Title 18 of the United States Code for the offenses of conviction.

14. The defendant understands that he may be required to pay restitution to any or all of the
victims related to the counts of the Information in an amount to be determined by the Court at sentencing,

ne oS? 3(14

 

 

Quionte Crawford Date /
2 ? /: a? /} 4
Matthéw Delligatti Esq., Counsel for Defendant Date
Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 6 of7 PagelD #: 23

or at a separate hearing on the issue of restitution within (90) ninety days of sentencing, pursuant to 18
ULS.C. §§ 3663 & 3663A.

15. The defendant states that he is the sole and rightful owner of the following property, and
warrants that such property was used or intended to be used to commit or to promote the commission of
his offense of conviction: iPhone model 10, EMEI No. 353041098268474, Serial No. G6TW521XICLI

The defendant agrees to the forfeiture of the above-described property and voluntarily abandons
all right, title, interest, and claim in such property in order that the appropriate disposition may be made
thereof. The defendant consents to the destruction or any other disposition of the property without further
notice or obligation whatsoever owing the defendant. The defendant also agrees to consent to the entry of
orders of forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, the announcement of the
forfeiture at sentencing, and the incorporation of the forfeiture in the judgment.

16. If Defendant’s plea is not accepted by the Court or is later set aside or if he breaches any
part of this Agreement, then the Office of the United States Attorney will have the right to withdraw any
sentencing recommendations and/or to void this Agreement.

17. The defendant has been advised and understands that he will be required to register as a
sex offender under the Sex Offender Registration and Notification Act, a federal law, and keep such
registration current in each of the following jurisdictions: the location of the defendant’s residence; the
location of the defendant’s employment; and, if the defendant is a student, the location of the defendant’s
school. Registration will require that the defendant provide information that includes name, address of
residence, and the names and addresses of any places where the defendant will be employed or a student.
The defendant further understands that he must update his registrations within three business days after
any change of name, residence, employment, or student status. The defendant understands that failure to
comply with these obligations subjects him to prosecution for Failure to Register [18 U.S.C. §2250], a
federal felony offense.

iw OS (7314

 

 

 

 

Quidnte Crawford , Date /
OAS 0 [3/Al
Matthew Delligatti, Esq., Counsel for Defendant Date
Case 1:19-cr-00035-TSK-MJA Document 13 Filed 06/20/19 Page 7 of 7 PagelD #: 24

18, The above seventeen paragraphs constitute the entire agreement between Defendant and
the United States of America in this matter. There are no agreements, understandings, or promises
between the parties other than those contained in this Agreement.

Very truly yours,

WILLIAM J. POWELL
United States Attomey

  
  

L\

By: David’. erri \_7

Assistant Mnited States Attorney

As evidenced by my signature at the bottom of the (7) seven pages of this letter agreement, I have read
and understand the provisions of each paragraph herein and, hereby, fully approve of each provision.

Qe QS/ 23/14
Ouionte Crawford Date 6)
S7/a3L1°

 

MatthewDalligatti, Esq., Counsel for Defendant Date
